NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 


                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                   Argued July 6, 2018 
                                 Decided August 2, 2018 
                                              
                                          Before 
 
                                 DIANE S. SYKES, Circuit Judge 
                  
                                 DAVID F. HAMILTON, Circuit Judge 
                  
                                 MICHAEL B. BRENNAN, Circuit Judge 
                  
No. 17‐3344 
 
MARSHALL SPIEGEL,                                Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                 Eastern Division. 
                                                  
      v.                                         No. 15 C 8504 
                                                  
ASSOCIATED COMMUNITY                             Edmond E. Chang, 
SERVICES, INC., et al.,                          Judge. 
      Defendants‐Appellees. 
                                             
                                        O R D E R 
         
        Marshall Spiegel appeals the entry of summary judgment for Associated 
Community Services (“ACS”) in this suit under the Telephone Consumer Protection 
Act. As relevant here, the Act and its implementing regulations prohibit telemarketers 
from calling numbers listed on the national Do Not Call Registry to solicit “the purchase 
or rental of, or investment in, property, goods, or services” unless the call is made by or 
on behalf of a “tax exempt nonprofit organization.” See 47 U.S.C. § 227(a)(4); 47 C.F.R. 
§ 64.1200(f)(14)(iii). Spiegel contends that ACS violated the Act when it called him to 
solicit donations to the Breast Cancer Society. On appeal the parties debate whether the 
Breast Cancer Society is a “tax exempt nonprofit organization” within the meaning of 
No. 17‐3344                                                                                Page 2 
 
the Act. Because Spiegel waived the only argument he develops on appeal, we affirm 
the judgment. 
         
        ACS called Spiegel’s home phone multiple times while his number was 
registered on the national Do Not Call list. Although the purpose of these calls was 
supposedly to solicit donations to the Breast Cancer Society, ACS kept about 85% of the 
total revenue that it raised. At all times relevant to this appeal, the IRS recognized the 
Breast Cancer Society as a tax‐exempt organization under 26 U.S.C. § 501(c)(3), 
though the Federal Trade Commission has identified it as a fraudulent enterprise. 
         
        In September 2015 Spiegel filed a class‐action complaint seeking to represent all 
persons whom ACS had called on behalf of the Breast Cancer Society in violation of the 
Telephone Consumer Protection Act. (He also named as defendants three individuals 
associated with the Breast Cancer Society, none of whom are participating in this 
appeal.) ACS moved to dismiss the complaint, highlighting the Act’s exception for calls 
made by, or on behalf of, tax exempt nonprofit organizations. Spiegel countered that 
dismissal was inappropriate for two reasons: (1) ACS called Spiegel at least partially on 
its own behalf, and (2) because of its fraudulent activities, the Breast Cancer Society 
should not be considered a true tax exempt nonprofit organization. The judge denied 
ACS’s motion to dismiss, reasoning that the IRS’s classification of the Breast Cancer 
Society as a section 501(c)(3) entity resolved the question whether the charity was a tax 
exempt nonprofit organization for purposes of the Act. But, the judge concluded, 
dismissal on the pleadings was unwarranted because Spiegel plausibly alleged that 
ACS made calls on its own behalf. 
         
        The judge later entered summary judgment for ACS because the undisputed 
evidence showed that ACS called on behalf of the Breast Cancer Society. The judge 
added that Spiegel’s claim also failed because the Act’s prohibition against “telephone 
solicitation” does not include “requests for money donations.” As the judge observed, 
the Act prohibits calls to numbers on the Do Not Call list for the purpose of “telephone 
solicitation,” a term the Act defines as “the initiation of a telephone call or message for 
the purpose of encouraging the purchase or rental of, or investment in, property, goods, or 
services.” § 227(a)(4) (emphasis added); see 47 C.F.R. § 64.1200(f)(14)(iii) (exempting calls 
made “[b]y or on behalf of a tax‐exempt nonprofit organization”). Spiegel admitted at 
summary judgment that ACS’s calls “did not seek the purchase of goods or services.” 
Thus, the judge concluded, ACS could not have violated the Act even if the Breast 
Cancer Society does not qualify as a tax exempt nonprofit organization.   
 
No. 17‐3344                                                                              Page 3 
 
        Spiegel does not challenge the judge’s dispositive holding that solicitations of 
donations do not violate the Act’s prohibition against calls to numbers on the Do Not 
Call Registry. When asked about this issue at oral argument, Spiegel’s counsel 
suggested that even if the noncommercial nature of the calls doomed any claim based 
on the Do Not Call Registry, he might still have a claim under a different subsection 
that prohibits any “telephone call to any residential line using an artificial or 
prerecorded voice,” 47 U.S.C. § 227(b)(1)(B). But Spiegel’s briefs make no mention of 
§ 227(b)(1)(B). And as the judge correctly observed at summary judgment, Spiegel’s 
“complaint cannot fairly be read to allege calls using prerecorded voice technology.” 
Spiegel has thus waived any claim based on § 227(b)(1)(B). See Trade Fin. Partners, LLC v. 
AAR Corp., 573 F.3d 401, 412 (7th Cir. 2009.) 
 
        “[W]e may affirm on any basis that appears in the record.” Part‐Time Faculty 
Ass’n at Columbia Coll. Chi. v. Columbia Coll. Chi., 892 F.3d 860, 865 (7th Cir. 2018) 
(quoting Kidwell v. Eisenhauer, 679 F.3d 957, 965 n.1 (7th Cir. 2012)). So we could affirm 
the judgment based solely on Spiegel’s failure to contest the judge’s interpretation of the 
term “telephone solicitations.” But because ACS also did not raise the issue as an 
alternative ground for affirmance, we leave for another day the question whether the 
Act prohibits calling numbers on the Do Not Call Registry to solicit donations.   
         
        Moving on to the issue the parties have discussed, Spiegel contends that the 
judge erred in finding the Breast Cancer Society’s section 501(c)(3) status dispositive to 
whether it qualifies as a tax exempt, nonprofit organization for purposes of the Act. 
ACS counters that Spiegel “abandoned” this argument when he failed to reassert it at 
summary judgment. But “[i]t is not waiver—it is prudence and economy—for parties 
not to reassert a position that the trial judge has rejected.” See Bastian v. Petren Res. Corp., 
892 F.2d 680, 683 (7th Cir. 1990). 
         
        The problem for Spiegel is that he never presented to the district court the only 
argument that he advances on appeal. In arguing that the Breast Cancer Society is not a 
“tax exempt nonprofit organization” within the meaning of the Act, he now relies 
almost entirely on an extended comparison to Zimmerman v. Cambridge Credit Counseling 
Corp., a case that interpreted a similar nonprofit exemption in the Credit Repair 
Organizations Act. 409 F.3d 473, 475 (1st Cir. 2005). The Zimmerman court held that in 
order to qualify for the exemption, a “credit repair organization” must “actually operate 
as a nonprofit organization and be exempt from taxation under section 501(c)(3).” Id. at 
478. The court reversed the dismissal of the complaint because it plausibly alleged that 
No. 17‐3344                                                                           Page 4 
 
the tax‐exempt organization “was not actually operating as a nonprofit organization.” 
Id. at 479. 
         
        Spiegel never advanced any argument under Zimmerman in the district court. 
Instead he merely cited cases like Bob Jones University v. United States, 461 U.S. 574 
(1983), for the unremarkable proposition that “IRS findings are routinely challenged, 
revisited, or reversed, by courts and by the IRS.” That the IRS has authority to revoke an 
organization’s tax‐exempt status for good cause says nothing about whether the IRS’s 
designation is controlling for purposes of the Telephone Consumer Protection Act 
when, as here, the IRS has taken no action to revoke that tax‐exempt status. It certainly 
does not support Spiegel’s bold assertion that “[t]he IRS’[s] designation is irrelevant 
to … the applicability of the [Telephone Consumer Protection Act] exemption.”   
 
        Because Spiegel waived the only argument he raises on appeal, we AFFIRM the 
district court’s judgment. ACS’s motion for leave to file a supplemental brief is 
DENIED.